MEMORANDUM **
Narine Hovhannisyan, a native and citizen of Armenia, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order affirming the Immigration Judge’s (“U”) decision denying her application for asylum. We have jurisdiction *723pursuant to 8 U.S.C. § 1252. We review for substantial evidence and we affirm the BIA’s adverse credibility finding if it is supported by substantial evidence. Li v. Ashcroft, 378 F.3d 959, 964 (9th Cir.2004). We deny the petition for review.
Here, Hovhannisyan’s testimony was inconsistent regarding whether she had been detained at a police station for two days or for nine hours following her arrest for religious activities. This inconsistency is material and goes to the heart of Hovhannisyan’s claim for religious persecution. See de Leon-Barrios v. INS, 116 F.3d 391, 394 (9th Cir.1997). The agency’s finding that Hovhannisyan’s demeanor lacked sincerity is also entitled to deference. See Mendoza Manimbao v. Ashcroft, 329 F.3d 655, 662 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.